MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Mar 04 2020, 7:05 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Don R. Hostetler                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        March 4, 2020
Child Relationship of:                                   Court of Appeals Case No.
                                                         19A-JT-2048
S.H., M.H. & C.H. (Minor
Children)                                                Appeal from the
                                                         Marion Superior Court
      and
                                                         The Honorable Mark A. Jones,
S.H. (Mother),                                           Judge
Appellant-Respondent,                                    The Honorable Peter Haughan,
                                                         Judge Pro Tempore
        v.                                               Trial Court Cause Nos.
                                                         49D15-1810-JT-1243, 49D15-1810-
Indiana Department of Child                              JT-1244, 49D15-1810-JT-1245
Services,
Appellee-Petitioner

      and


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020                       Page 1 of 21
      Child Advocates, Inc.,
      Appellee-Guardian Ad Litem.




      Altice, Judge.


                                                Case Summary
[1]   S.H. (Mother) appeals from the involuntary termination of her parental rights to

      her three minor children, Sa.H., M.H., and C.H. (collectively, the Children).

      She challenges the sufficiency of the evidence supporting the termination order.


[2]   We affirm.


                                     Facts & Procedural History
[3]   Mother and R.H. (Father) 1 are the biological parents of Sa.H. born in

      September 2005, M.H. born in July 2006, and C.H. born in March 2010. In

      March 2017, Indiana Department of Child Services (DCS) removed the

      Children when Father and Mother were involved in a domestic dispute and




      1
        Mother and Father’s marriage was dissolved during the course of this action. Father’s parental rights were
      also terminated but he does not participate in this appeal. Accordingly, we will focus on the facts related to
      Mother.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020                      Page 2 of 21
      Father threw an object, which injured M.H., and Father was arrested. Mother

      and Father were under the influence of illegal drugs and/or alcohol at the time.

      DCS filed a child in need of services (CHINS) petition, 2 and guardian ad litem

      Ed Walker (the GAL) was appointed. In April 2017, Mother admitted that the

      Children were in need of, and the family would benefit from, services designed

      to eliminate substance abuse and domestic violence from the home and that the

      Children were CHINS. The Children were placed with maternal grandfather

      and step-grandmother (Grandparents), where they have remained since that

      time.


[4]   In June 2017, the juvenile court adjudicated the Children as CHINS and

      entered a dispositional order that substantially adopted the recommendations in

      DCS’s predispositional report. Mother was ordered to participate in home-

      based counseling, therapy, and supervised parenting time, and keep in touch

      with her case manager. Mother was required to “submit to random

      drug/alcohol screens” within one hour of DCS’s request. Exhibits Vol. at 65,

      70. If Mother submitted to ten clean screens from the date of the June 7, 2017

      Parental Participation Order, she no longer had to submit to screens, but “[i]f

      she tests positive for alcohol or any unprescribed substances, DCS shall refer a

      substance abuse assessment and [Mother] shall follow those

      recommendations.” Id. at 70. The juvenile court also ordered that the Children




      2
        By agreement of the parties, DCS exhibits from the CHINS proceedings were redacted, including the
      allegations of the CHINS petition, before being admitted into evidence at the termination hearing.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020                 Page 3 of 21
      participate in homebased trauma-focused therapy and follow recommendations

      of the therapist.


[5]   In the fall of 2017, Mother participated in homebased therapy with Vicky

      Brown a licensed mental health therapist and she engaged in homebased case

      management with Tara Kimbrough, a life skills clinician. Mother was making

      positive progress and working to obtain housing, and she was permitted

      unsupervised parenting time. Additionally, Brown began providing therapy to

      the Children to address post-traumatic stress disorder (PTSD) issues.


[6]   Later in 2017, Mother started missing sessions with Brown and Kimbrough and

      scheduled visitations with the Children. Brown was concerned that the

      Children were being re-traumatized by Mother’s lack of consistency. Around

      the time of Thanksgiving 2017, Mother became unemployed and missed eight

      visits with the Children. In December 2017, Brown terminated services with

      Mother due to lack of participation. Kimbrough also terminated services in

      December 2017 due to non-compliance, multiple cancellations, and minimal

      progress. The last time that Mother engaged in parenting time with the

      Children was around Christmas 2017. DCS Family Case Manager (FCM)

      Zachary Inman made new referrals for homebased counseling and case

      management in January 2018, but the new referrals were unsuccessful because

      the providers could not contact Mother.


[7]   In March 2018, DCS requested that the permanency plan change from

      reunification to adoption. At a March 21, 2018 permanency hearing, Brown


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 4 of 21
      recommended that Mother’s parenting time be suspended, observing that she

      had not attempted to visit with Children in several months. The juvenile court

      issued an order finding that the Children had been removed from Mother’s care

      for a year, that DCS had made reasonable efforts to make it possible for the

      Children to return safely to her home but that services “have not been effective

      or completed [,]” and that Mother had “made no meaningful or appreciable

      progress toward reunification.” Id. at 84, 85. The court suspended Mother’s

      parenting time and ordered that DCS need not provide any services for Mother,

      but noted that “any open services may remain in place.” Id. The juvenile court

      found that it would be contrary to the health and welfare of the Children to be

      returned home and changed the permanency plan to adoption.


[8]   The juvenile court’s June 17, 2018 order following a review hearing reflected

      that DCS objected to any visits and requested that parenting time continue to be

      suspended and that, if phone calls were to be authorized, then time be allowed

      for their therapist to speak to the Children prior to the call. The court’s order

      permitted parenting time and phone calls only “upon positive recommendations

      of DCS, GAL, and service providers.” Id. at 90. At subsequent review

      hearings, Mother requested that the permanency plan be returned to

      reunification, but DCS objected, and the court ordered that the plan continue to

      be adoption. A Child and Family Team Meeting was held with Mother in July

      2018, and, among other things, the team discussed their concerns about

      Mother’s sobriety. The team agreed that they would re-visit the issue of




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 5 of 21
      Mother’s visitations with the Children if she submitted to ten screens that were

      free from alcohol and non-prescription medication.


[9]   On October 25, 2018, DCS filed a petition to terminate the parental rights of

      Mother and Father. A permanency hearing was held in November 2018, and

      Mother did not attend. As of January 2019, Mother was engaged in

      homebased counseling but no other services. Mother appeared at a February

      2019 permanency hearing and requested that the plan return to reunification,

      which the trial court denied. On March 27, 2019, Mother filed a motion for

      increased parenting time, but she did not appear for the April 10, 2019 hearing

      on the motion. The juvenile court issued an order after the hearing

      memorializing that DCS objected to “therapeutically supervised visitations,”

      noting that “the screens she has submitted have been positive for alcohol” and

      that the termination hearing was set for the following week on April 18. Id. at

      110. The GAL likewise objected to visitations and asked the court to deny

      Mother’s request for increased parenting time. In denying Mother’s request, the

      juvenile court made findings that included: The court’s June 2017 Parental

      Participation Order had ordered drug and alcohol screens; Mother tested

      positive for alcohol in August 2018, and from August to November 2018 she

      “took a number of screens, many of which were positive for alcohol”; in eight

      random screens in February and March 2019 Mother was positive for alcohol

      and the court did not have results for three others in March 2019; and the

      Children’s therapist “does not recommend [Mother] have parenting time this

      close to the termination hearing.” Id. at 110-11.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 6 of 21
[10]   The termination trial was held on April 18 and May 30, 2019. Brown testified

       to working with Mother on various issues, including Mother’s childhood

       trauma, self-esteem and codependency issues, and substance abuse. Brown

       testified that initially Mother was “doing very well” and was “very receptive to

       services,” but that by the fall of 2017, Mother became noncompliant. Transcript

       Vol. II at 38. Brown described that Mother became less consistent with her

       visits with the Children, which at that time were unsupervised, changed jobs,

       and was engaging in “very unhealthy” and dangerous behaviors, including

       “frequenting a lot of different males,” which DCS considered to be a “self-

       sabotage” behavior. Id. at 40. Brown testified that she explained to Mother

       that when Mother failed to consistently visit with the Children, it was hard on

       the Children and was compounding their trauma. Brown also testified that she

       and Mother had multiple conversations about the fact that Mother was not to

       consume alcohol. Brown discharged Mother from services on December 19,

       2017 for missed sessions, inconsistency with services, and ten missed visitations

       with the Children. Mother never visited with the Children after late December

       2017 and by March 2018, Brown’s recommendation was that Mother not be

       permitted to have any visitations.


[11]   In September or October 2017, Brown began providing trauma-focused

       cognitive behavior therapy to the Children for PTSD, a diagnosis that was

       based on disclosures by the Children of experiences in the home with Mother

       and Father involving neglect and abuse, including a lack of food in the home

       such that Sa.H would give up food so that her siblings could have something to


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 7 of 21
       eat, the Children being subject to “whippings,” and Children being left alone

       overnight at a young age. Id. at 67. Brown continued treating the Children

       until November 2018. Sa.H. also told Brown about “multiple” physical fights

       between Mother and Father where they argued over which of the two of them

       drank the last of the vodka. Id. at 68. Brown had worked for fifteen years with

       children who had suffered abuse and neglect and testified that she considered

       the negative effects of the neglect on Sa.H. “at the very top” of the spectrum.

       Id. at 71. Brown testified that the Children needed consistency, stability, and

       routine and “they ha[d] never experienced routine” with Mother and Father.

       Id. at 81. Brown testified that the Children were receiving the structure they

       need with Grandparents. She stated that she had concerns about the Children

       returning to Mother’s care, believing that Mother would continue in “the same

       patterns” as she had in the past. Id. at 83. Her opinion was that the Children

       should remain with Grandparents.


[12]   Grandfather testified that before the Children came to live with him and his

       wife, they saw the Children only on occasions such as holidays or birthdays

       because “there was always an excuse.” Id. at 103. Grandfather recalled that,

       about a year prior to when the CHINS case began, he had stopped by Mother

       and Father’s home for a visit and saw “liquor bottles laying around

       everywhere” during the middle of the day. Id. at 105. Grandfather said that,

       prior to the CHINS case, he had talked to Mother about her alcohol use. He

       also stated that he was concerned “many times” about the Children being left

       home alone. Id. at 105. Grandfather said that Mother and Father moved “all


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 8 of 21
       the time” and lived with Grandparents eight to ten times in a ten-year period

       because they needed a place to stay. Id. at 106. He described that when the

       Children first came to live with them after their removal, Children were “real

       thin,” seemed “angry,” and wet the bed most nights. Id. Grandfather said that

       Mother had visits with the Children for a while but after Christmas Day 2017,

       “She never called. She never contacted.” Id. at 108. Grandfather testified that

       he and his wife wanted to adopt the Children.


[13]   Patty Moore, a mental health therapist, testified for DCS. She had been

       providing therapy for the Children via a DCS referral for approximately six

       months prior to the termination hearing. She was treating M.H. for hoarding of

       food, hiding food, and eating quickly out of fear of not having food; Sa.H. for

       inappropriately taking on adult-like parenting roles; and C.H. for aggression

       with adults and children. Moore characterized the trauma that the Children

       had experienced as “[h]orrific.” Id. at 151. She had concerns that the Children

       would revert to “survival behaviors,” such as lack of boundaries, feeling like

       they have to care for themselves, and lack of respect for authority figures, if the

       stability of Grandparents’ home was taken away from them. Id. Her opinion

       was that visitation with Mother should not resume and that the Children should

       remain with Grandparents.


[14]   FCMs Zachary Inman and Janelle Baker, who replaced FCM Inman in

       January 2019, each testified. FCM Inman stated that Mother initially was

       “doing very well” and she received unsupervised and unrestricted visitations

       beginning in September 2017. Id. at 194. However, between September 2017

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 9 of 21
       and the March 21, 2018 permanency hearing, Mother stopped visiting with the

       Children, and based on all reports from service providers as well as the GAL,

       FCM Inman recommended in March 2018 that the permanency plan be

       changed to adoption. FCM Inman opined that “testing positive for alcohol

       consistently would show somebody that is — could indicate that somebody is

       drinking — is unable to stop drinking which could impair their ability to care

       for the child.” Id. at 201. He recalled a March 2018 Family and Child Team

       Meeting where Mother was made aware of “the importance of being clean from

       alcohol.” Id. at 208. FCM Inman testified to observing the Children with

       Grandparents and described them as “very well bonded” with each other. Id. at

       199. He did not recommend that Mother have more time to develop a stable

       home for the Children because the case had been pending two years and DCS

       had not seen “any significant progress” and did not expect that she would

       “make any progress anytime soon.” Id. at 204. He testified that it was DCS’s

       position that Mother’s parental rights to the Children be terminated. FCM

       Baker testified that her position with regard to the Children was consistent with

       FCM Inman’s.


[15]   The GAL testified that he visited the Children in their placement with

       Grandparents and observed the interaction between them. His interactions

       with Mother consisted of meeting her at team meetings and he also received

       information from providers, but he did not visit with Mother and the Children

       together. He testified to each child having an education liaison at his

       recommendation and participating in Life Skills to help them cope with anger


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 10 of 21
       or express themselves. The GAL stated that in his opinion Mother had not

       dealt adequately with issues that led to the Children’s removal, particularly

       housing and alcohol abuse. After considering services offered to Mother, her

       level of engagement, progress reports, the wishes of the Children, and the effect

       of reunification on the Children, the GAL recommended adoption as the

       permanency plan for the Children.


[16]   Homebased caseworker Cristal Redd also testified. Redd began working with

       Mother in March 2018, when Mother’s boyfriend J.C. (Boyfriend) talked to

       Redd – who was working with Boyfriend on his own CHINS matter – about

       Mother’s situation. DCS eventually made a referral for Redd to provide

       services to Mother, and Redd worked with Mother toward finding employment

       and housing. Redd testified that Mother consistently engaged in services and

       was on time and prepared. Redd stated that Mother obtained employment and

       was living with Boyfriend, his mother, his grandmother, and sometimes his

       children. Redd testified that she participated in a Child and Family Team

       Meeting at which it was discussed with Mother “not to engage” in consuming

       any substances at all including alcohol. Id. at 177.


[17]   Mother testified that her mother died in April 2017 and it was hard on her, that

       she participated in DCS services when the Children were removed, and that

       visitations went well. She said that after visitations were suspended in March

       2018, she on many occasions requested phone calls and sought parenting time.

       She testified to being enrolled in EMT school (six hours per week) since

       January 2019 but not being currently employed. Mother also testified to having

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 11 of 21
       lived in a stable home for one year with Boyfriend at his grandmother’s home.

       She stated that she began a relationship with him in December 2017 and that he

       would be a part of the Children’s lives were she to be re-unified with them.

       Mother acknowledged that she visited the Children’s school once in an attempt

       to see them and had texted with M.H., both in violation of court order.


[18]   Mother also called as witnesses her aunt Jeannie Fisher and Boyfriend. Fisher

       had known Mother her whole life and had seen the Children interact with

       Mother. Fisher testified that the Children “were happy” with Mother and

       described that Mother had “changed her life around” since DCS became

       involved, as she divorced Father, was not drinking alcohol, and was living in a

       four-bedroom home with Boyfriend, who Mother planned to marry. Transcript

       Vol. III at 4, 6. Fisher testified that she “pray[ed] . . . that [Mother] gets her kids

       back because those kids couldn’t ask for a better mother.” Id. at 4.


[19]   Boyfriend testified that he and Mother had been together for one and one-half

       years, that she was in school, and that she has a good relationship with his three

       children, of whom he has shared custody, but he had never observed Mother

       interact with the Children. Boyfriend discussed being clean from heroin for

       about one and one-half years and indicated that he occasionally drank alcohol.

       He stated that Mother no longer drank and estimated that he had not been to a

       bar for drinks with Mother in “a few months.” Id. at 33. Boyfriend

       acknowledged his criminal history that included convictions for “drunk

       driving,” operating a vehicle while being a habitual traffic offender, “many”



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 12 of 21
       violations of probation, and a 2017 conviction for unlawful possession of a

       syringe. Id. at 28, 29.


[20]   On August 2, 2019, the juvenile court entered a detailed order terminating

       Mother’s parental rights to the Children, concluding that (1) the conditions that

       led to the Children’s removal or placement outside the home were “her lack of

       stability with housing and employment and her issues with substance abuse and

       alcohol use” and that there was a reasonable probability that the conditions

       would not be remedied; (2) she continued to drink alcohol even though “she

       was aware of the impact it might have on her Children” and the continued

       parent-child relationship posed a threat to the Children’s well-being; (3)

       termination was in the Children’s best interests; and (4) DCS had a plan for the

       Children, namely adoption by Grandparents. Appellant’s Appendix Vol. II at 43,

       44. The court elaborated:


               The [C]hildren are safe and secure in their current preadoptive
               placement with [Grandparents]. . . . The service providers and
               the GAL believe that adoption by [G]randparents is in the
               [C]hildren’s best interest. Neither parent has demonstrated a
               willingness or ability to do what it takes to parent their
               [C]hildren. Neither parent can provide their [C]hildren with a
               safe and stable long-term home that will protect the [C]hildren
               and provide them with the permanency that they need.


       Id. at 45. Mother now appeals.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 13 of 21
                                        Discussion & Decision
[21]   When reviewing the termination of parental rights, we consider the evidence in

       the light most favorable to the prevailing party, and we will not reweigh the

       evidence or judge the credibility of the witnesses. Matter of M.I., 127 N.E.3d
1168, 1170 (Ind. 2019). To prevail, the challenging party must show that the

       court’s decision is contrary to law, meaning that the probative evidence and

       reasonable inferences point unerringly to the opposite conclusion. Id. “Because

       a case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” In re E.M., 4 N.E.3d 636, 640

       (Ind. 2014).


[22]   It is well recognized that a parent’s interest in the care, custody, and control of

       his or her children is perhaps the oldest of the fundamental liberty interests. In

       re R.S., 56 N.E.3d 625, 628 (Ind. 2016). Although parental rights are of

       constitutional dimension, the law provides for the termination of these rights

       when parents are unable or unwilling to meet their parental responsibilities. In

       re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App. 2008). In addition, a court must

       subordinate the interests of the parents to those of the child when evaluating the

       circumstances surrounding the termination. In re K.S., 750 N.E.2d 832, 836

       (Ind. Ct. App. 2001). The purpose of terminating parental rights is not to

       punish the parents, but to protect their children. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 14 of 21
[23]   Before an involuntary termination of parental rights may occur in Indiana, DCS

       is required to allege and prove by clear and convincing evidence, among other

       things:


               (B) that one (1) of the following is true:


                      (i) There is a reasonable probability that the conditions
               that resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


                      (ii) There is a reasonable probability that the continuation
               of the parent-child relationship poses a threat to the well-being of
               the child.


                     (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services[.]


       Ind. Code § 31-35-2-4(b)(2)(B). DCS must also prove by clear and convincing

       evidence that termination is in the best interests of the child and that there is a

       satisfactory plan for the care and treatment of the child. I.C. § 31-35-2-

       4(b)(2)(C), (D).


[24]   On appeal, Mother contends that DCS failed to present clear and convincing

       evidence that the conditions resulting in the Children’s removal or the reasons

       for placement outside the home would not be remedied, that the continuation

       of the parent-child relationship poses a threat to the Children’s well-being, and

       that termination is in the best interests of the Children. We will address each of

       these in turn, as needed.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 15 of 21
                                          Conditions Not Remedied

[25]   Mother contends that DCS failed to present clear and convincing evidence that

       there is a reasonable probability that the conditions resulting in the Children’s

       removal or continued placement outside the home will not be remedied. In

       deciding whether a reasonable probability exists that conditions will not be

       remedied, the trial court must judge a parent’s fitness to care for her children at

       the time of the termination hearing, taking into consideration evidence of

       changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

       denied. The court must also evaluate the parent’s habitual patterns of conduct to

       determine whether there is a substantial probability of future neglect or

       deprivation of the children. Id. “A pattern of unwillingness to deal with

       parenting problems and to cooperate with those providing social services, in

       conjunction with unchanged conditions, support a finding that there exists no

       reasonable probability that the conditions will change.” In re L.S., 717 N.E.2d
204, 210 (Ind. Ct. App. 1999), trans. denied, cert. denied (2002). The statute does

       not simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home. In re N.Q., 996 N.E.2d
385, 392 (Ind. Ct. App. 2013). “Where there are only temporary improvements

       and the pattern of conduct shows no overall progress, the court might

       reasonably find that under the circumstances, the problematic situation will not

       improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 16 of 21
[26]   Mother argues that the trial court’s order identified “lack of stability with

       housing and employment, and her issues with substance abuse and alcohol use”

       as the conditions that would not be remedied but that “Children were not

       removed because Mother did not have a stable job or housing” and, rather,

       were removed due to the incident of domestic violence when parents were

       intoxicated on drugs and alcohol, which she claims “[she] did remedy.”

       Appellant’s Brief at 15, 17. Therefore, she contends, the trial court’s conclusion

       was erroneous and should be set aside. We reject this argument.


[27]   First, Mother did not, as she claims, remedy all the reasons for the initial

       removal. She was directed to not consume alcohol; she failed to do that.

       Second, our inquiry focuses not only on the conditions that caused removal, but

       also on the reasons for Children’s continued placement outside the home. See

       In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005) (“it is not just the basis for

       the initial removal that may be considered . . . but also those bases resulting in

       the continued placement outside of the home”), trans. denied. Here, while the

       Children were initially removed due to domestic violence and use of alcohol

       and drugs, their continued placement outside the home was due to Mother’s

       lack of stable housing, lack of stable employment, and her continued use of

       alcohol.


[28]   The record reflects that, while Mother initially engaged in services and made

       progress, she stopped consistently visiting the Children in November and

       December 2017, and she was terminated from services in December 2017 for

       noncompliance. FCM Inman referred more services in January 2018, but the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 17 of 21
       providers were never able to make contact with Mother. According to Brown,

       who provided homebased therapy to Mother and, separately, to the Children,

       the negative effects of the neglect on Sa.H. were “at the very top” of the

       spectrum, the Children had “never experienced routine” with Mother, and

       Brown was concerned with returning the Children to Mother’s care, believing

       that Mother would continue in “the same patterns” as she had in the past.

       Transcript Vol. II at 71, 81, 83. Brown testified to concerns over Mother’s

       behavior with men, namely “frequenting a lot of different males,” a behavior

       that Brown considered dangerous and unhealthy. Id. at 40. While Mother

       urges that, by the time of the termination hearing, she had been living in stable

       housing for a year with Boyfriend – which she notes DCS “never bothered” to

       inspect – DCS providers and the GAL testified to having concerns with

       Boyfriend, including but not limited to his criminal history, lack of a driver’s

       license, lack of a stable job, and a CHINS history with his children. Transcript

       Vol. III at 12. DCS thus did not consider Mother’s housing stable.


[29]   FCM Inman stated that DCS had not seen any significant progress and

       recommended termination. FCM Baker agreed. The GAL likewise believed

       that Mother had not dealt adequately with issues that led to the Children’s

       continued removal, particularly housing and alcohol use. In sum, Mother did

       not fully engage in services or make the progress necessary to return the

       Children to her care.


[30]   The trial court’s determination that there is a reasonable probability that the

       conditions that resulted in the Children’s removal or the reasons for their

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 18 of 21
       placement outside Mother’s home will not be remedied is supported by clear

       and convincing evidence. Because I.C. § 31-35-2-4(b)(2)(B) is written in the

       disjunctive, we need not review the trial court’s determination that continuation

       of the parent-child relationship posed a threat to the Children’s well-being.


                                                  Best Interests

[31]   Mother also asserts that the evidence was insufficient to support the trial court’s

       determination that termination was in the Children’s best interests. In making

       this best-interests determination, the trial court is required to look beyond the

       factors identified by DCS and consider the totality of the evidence. In re J.C.,

       994 N.E.2d 278, 290 (Ind. Ct. App. 2013). The court must subordinate the

       interest of the parent to those of the children and need not wait until a child is

       irreversibly harmed before terminating the parent-child relationship. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

       2003). Our Supreme Court has explained that “[p]ermanency is a central

       consideration in determining the best interests of a child.” In re G.Y., 904
N.E.2d 1257, 1265 (Ind. 2009). “Moreover, we have previously held that the

       recommendations of the case manager and court-appointed advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests.” In re J.S., 906 N.E.2d
226, 236 (Ind. Ct. App. 2009).


[32]   Mother takes issue with the statement in the court’s order that “[t]heir lives are

       much better than they ever were when they were in the care and custody of
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 19 of 21
       their parents.” Appellant’s Appendix Vol. II at 45. We agree that a parent’s right

       to his or her child may not be terminated solely because there is a better place

       for the child to live; however, here, the record reflects, and the trial court’s

       order identified, other bases to support the determination that termination is in

       the Children’s best interests. Indeed, the trial court found that “[n]either parent

       has demonstrated a willingness or ability to do what it takes to parent their

       children” and “[n]either parent can provide their children with a safe and stable

       long-term home that will protect the children and provide them with the

       permanency that they need.” Id. at 45.


[33]   The record supports these determinations. Mother was ordered to, but did not,

       stop consuming alcohol, although this requirement was discussed with her at

       Child and Family Team Meetings and by providers. She voluntarily quit

       visiting the Children regularly in November 2017, although she was told that

       such was compounding the Children’s trauma. Her last visit with them was in

       December 2017. Therapist Moore, who was providing therapy for the Children

       for six months prior to the termination hearing, characterized the trauma that

       the Children had experienced with their parents as “[h]orrific,” and she was

       concerned that Children would revert to “survival behaviors” if the stability,

       which they currently were enjoying with Grandparents, would be taken away

       from them. Transcript Vol. II at 151. Her opinion was that it was in the

       Children’s best interests for them to remain with Grandparents. FCM Inman

       testified that he believed it was in the Children’s best interests to terminate the

       parent-child relationship. The GAL, based on the Children’s best interests that


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 20 of 21
       he was appointed to represent, recommended termination and adoption.

       Considering the totality of the evidence, we conclude that DCS presented

       sufficient evidence to show by clear and convincing evidence that termination

       was in the best interests of the Children.


[34]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2048 | March 4, 2020   Page 21 of 21